
	

113 S2144 IS: Preventing Unnecessary Medicare Payments (PUMP) Act of 2014
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2144
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to apply Medicare competitive bidding to vacuum
			 erection systems and to require the Secretary of Health and Human Services
			 to implement a national mail order program for such devices.
	
	1.Short titleThis Act may be cited as the Preventing Unnecessary Medicare Payments (PUMP) Act of 2014.2.Application of	Medicare competitive bidding to vacuum erection systems and requiring a national
			 mail order  program for such devices
			(a)Inclusion in programSection 1847(a)(2) of the Social Security Act (42 U.S.C.
			 1395w–3(a)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(D)Vacuum erection systemsVacuum erection systems
				covered as prosthetic devices described  in section 1861(s)(8) for
			 which payment would otherwise
			 be made under section 1834(h).
					.
			(b)National mail order programSection 1847(a)(1)(D) of the Social Security Act (42 U.S.C.
			 1395w–3(a)(1)(D)) is amended by adding at the end the following new
			 clause:(iv)National mail order program for vacuum erection systemsThe Secretary shall phase in a national mail order program
			 under this section for vacuum erection systems described in paragraph
			 (2)(D).  The first round of competition for such program shall occur in
			 2016, with contracts taking effect after the competition is completed. 
			 Chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act of 1995) shall not apply to the first round competition for such program..
			
